PER CURIAM.
It is conceded that, after the assessment books •were opened for correction and review, the relator applied for a ■reduction of the assessment made against it, which was granted by the tax commissioners, and the assessment reduced from $500,000 to $221,153. Subsequently, and without notice, and upon evidence satisfactory to them, the assessment was increased to $357,468.13. This, we think, was error, because, having corrected the assessment, they were without authority to thereafter increase is, except upon 20 days’ notice to the relator. Laws 1882, c. 410, § 819.
The order should be affirmed, with $10 costs and printing disbursements.